Citation Nr: 1226270	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  08-06 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a chronic disability of one or both eyes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from April 1955 to April 1958.

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in October 2009 and January 2012.  This matter was originally on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Washington, DC.

In September 2009, the Veteran testified at a Central Office hearing.  A transcript of that hearing is of record.

After the case was certified to the Board, the Veteran submitted additional evidence directly to the Board accompanied by a signed written waiver of the RO's initial consideration of this additional evidence.  



FINDING OF FACT

The Veteran does not have a chronic eye disability that has been related by competent and credible evidence to his period of active service.



CONCLUSION OF LAW

A chronic eye disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).



 
REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter

Pursuant to the Board's October 2009 and January 2012 Remands, the Appeals Management Center (AMC) scheduled the Veteran for a VA ophthalmologic examination for the purpose of determining the etiology of any current eye disorder, readjudicated the Veteran's claim under provision of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as discussed in more detail below, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's October 2009 and January 2012 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist provisions.  Letters dated in January 2006, March 2006, and January 2012 fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473.  Together, the letters informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although that was not done in this case, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The Board notes that in March 2006, the Veteran provided a list of doctors, including Dr. L. Friedman, and their addresses on a VA Form 21-4142, Authorization and Consent to Release Information to VA, in an effort to have VA obtain private medical on his behalf.  In April 2006, VA sent a letter to Dr. Friedman requesting treatment records for the Veteran for bilateral eye disorder, diabetes, and hypertension.  In August 2008, a second request for treatment records for loss of vision of the left eye was sent from VA.  In the October 2008 Supplemental Statement of the Case, the RO indicated that requests for medical records dated April 6, 2006, and August 27, 2008, to Dr. L. Friedman had been made but that no response had been received.

If, after making reasonable efforts to obtain adequately identified records, VA is unable to secure same, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify claimant that he/she is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1) (emphasis added).

In August 2008, the RO sent the Veteran a letter indicating that they had requested copies of treatment records from Dr. L. Friedman and that even though they had asked for the information, it was the Veteran's responsibility to see that VA received it.  The RO noted that this was the second time that they had requested the records and that they would not request them again.  Thus, the Veteran has received adequate notification regarding the private medical records requested but not received from Dr. Friedman.  

During the September 2009 Board hearing, the undersigned explained the issue on appeal.  The hearing provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2)  and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded VA examinations in May 2010 and January 2010.  38 C.F.R. § 3.159(c)(4).  The January 2012 VA examiner addressed the existence and etiology of Veteran's current eye disorders in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  The January 2012 VA examination report is thorough; thus, this examination is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

The Veteran contends that he suffers from visual impairment due to his active duty service.  On his original application for compensation received by VA in June 2005, the Veteran reported that he was in 596th AM CO PETRL DEP and the PETRL was burning and stinging his eyes.  The Veteran reported that he went to sick call but that the doctor told him that there was nothing they could do for that but keep rinsing out his eyes with cold water and put in for a transfer.

The Board notes that in July 2007, the Veteran submitted a statement that he was attached to the 596th QM Company which was a petroleum depot and that shortly after assignment to the company, his eyes began to be constantly irritated due to the daily handling of different types of oil, gas, and various unknown cleaning chemicals.  The Veteran reported that each time he went to the infirmary complaining of eye irritation, he was told to keep rinsing his eyes in cold water and also told to transfer if he did not like the conditions.  The Veteran stated that he was transferred to a unit in the same company that moved the same material from place to place.

The Veteran also submitted in support of his claim a letter from his sister indicating that when the Veteran returned from service in 1959 she was able to observe that he was very often scratching his eye because he said that it was always itching and that his eye was often red as well, which was probably because of his frequent rubbing of the eye.  The Veteran's sister also noted that the Veteran had trouble driving without the use of both eyes.  

The Veteran also contends that he was given a left-sided mirror restriction sometime after getting out of the service.  In addition, the Veteran submitted pictures of a 1953 car, a 1954 Buick, and a 1957 Chevrolet of which only the Chevrolet appears to have a driver side mirror.  In addition, the Veteran submitted the back of a license which indicates restrictions including must wear glasses or contact lenses, left outside mirror properly placed, and diabetic.

The first question that must be addressed is whether incurrence of a chronic disability of either eye is factually shown during service.  The Board concludes it was not.  

The Veteran's service treatment records indicate that on November 29, 1955, he presented with complaints that his "eyes burn and sting at movies."  After eye examination, the examiner provided no diagnosis and noted that no prescription was needed.  Despite eye complaints and decreased visual acuity in service, the Board cannot conclude a "chronic" eye disorder was incurred during service.  Treatment for a disorder in service cannot be considered treatment for a chronic disorder unless there is some indication that a chronic disorder exists.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.   For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

In addition, on the clinical examination for separation from service, the Veteran's eyes, ophthalmoscopic, pupils, and ocular motility were evaluated as normal.  Vision was reported to be 20/20.  Further, on the Report of Medical History completed by the Veteran in conjunction with his separation physical, the Veteran denied ever having eye trouble.   

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

In adjudicating a claim, including as to continuity of symptomatology, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran and his sister are competent to give evidence about what they experienced; for example, he is competent to report that he engaged in certain activities in service and experienced certain symptomatology.   See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Such lack of contemporaneous evidence, however, is for consideration in determining credibility.  

In this regard, the Board notes that the record is devoid of objective evidence of any eye problems until decades after service.  This, in addition to the Veteran's Report of Medical History completed in conjunction with his separation physical in which he specifically denied ever having eye trouble contradicts his assertions that he has suffered from eye disorder since service.  As such, the Board finds that any assertions by the Veteran and his sister as to the continuity of symptomatology of an eye disorder since service to be less than credible.

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  In this case, the appellant clearly has a current eye disability.  A March 1985 letter from Dr. Kolsky to Dr. Friedman shows a final impression of idiopathic left optic neuropathy.  In addition, the Veteran has been diagnosed as having cataracts and glaucoma.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current eye disability and the Veteran's military service.

No medical professional has ever related this condition to the Veteran's military service.  

The May 2010 VA examiner indicated known diagnoses of idiopathic optic neuropathy of the left eye diagnosed by Dr. Kolsky around 1985; cataracts first described around 2002 and not visually significant; glaucoma suspect; profound loss of vision left eye clearly present since at least 1985.  The May 2010 VA examiner opined that it was not at least as likely as not that the diagnosis of cataracts first described around 2002 had its onset in the service and that it was not at least as likely as not that the diagnosis of glaucoma had its onset in service.  The May 2010 VA examiner also opined that regarding the idiopathic optic neuropathy of the left eye diagnosed first by Dr. Kolsky around 1985, the only supported concept in the medical record even remotely supportive would be than the Veteran's best vision was initially recorded as 20/20 in both eyes but later recorded as 20/20 in the right eye and 20/25 in the left eye.  The examiner stated that he did not believe that the decreased vision noted in the left eye was related to a toxic/chemical etiology based on the initial presentation of an altidudinal defect.  The examiner noted that it was interesting that the Veteran stated that he was given a left-sided mirror restriction sometime after getting out of the service; however, he would have to resort to mere speculation to determine whether any initial presenting signs of his optic neuropathy actually began while on active duty.

The January 2012 VA examiner diagnosed the Veteran as having idiopathic optic neuropathy of the left eye, long standing, and poor vision.  The January 2012 VA examiner noted that documentation of diagnosis was in 1985 and that there was no other documentation as to when optic neuropathy was first manifested in Veteran other than 1985.  The VA examiner noted that there was no other documentation in the claims file and a small notation of vision in 1955 was not helpful in determination.  The examiner opined that it was not at least as likely as not that gasoline and other chemical exposure during active duty was the cause of the Veteran's optic neuropathy of the left eye.  The examiner also diagnosed the Veteran has having glaucoma right eye, not active, and no visual field damage; cataract both eyes not visually significant.

The Board notes that a February 2007 private treatment record documented that the Veteran was filing a claim with VA as to blindness left eye caused by chemicals used when in Army, a mere transcription of lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406 (1995).

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  In this case, the medical evidence does not show treatment or diagnosis of these problems until many years after service.  The appellant did not begin to state he had experienced eye symptoms since service until after he filed his claim for VA compensation in June 2005. 

Thus, the record is absent evidence of in-service incurrence of a chronic eye disorder, credible evidence of continuity of symptomatology, and medical evidence of a nexus between service and currently diagnosed eye disorders.

Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for a chronic disability of one or both eyes is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


